Citation Nr: 0507859	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-09 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder.  

2.  Entitlement to an increased rating for residuals of a 
fracture of the left fifth metatarsal head, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from January 1982 to 
March 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision of the 
Regional Office (RO) located in New York, New York.  

In July 2002, the RO was advised of the veteran's relocation 
to South Carolina.  Accordingly, jurisdiction over the claims 
folder was transferred to the RO in Columbia, South Carolina.  

The veteran's sworn testimony was obtained at a hearing 
conducted by the undersigned Veterans Law Judge sitting at 
the RO in November 2004 (Travel Board hearing).  A transcript 
of this hearing is on file.  

The Board notes that service connection for a claimed head 
injury was denied in an August 1990 RO rating decision, which 
became final.  Additionally, in May 1995 and most recently in 
March 2004, the RO determined that no new and material 
evidence had been submitted to reopen a claim of service 
connection for an alleged head injury in service.  The 
veteran currently seeks service connection for a psychiatric 
disorder, claimed as secondary to a head injury, for which 
service connection has already been denied.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  




REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2004).  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Notice of VCAA was issued to the veteran in December 2003 
with regard to his claim of service connection for a 
psychiatric disorder.  As to the claim of entitlement to an 
evaluation in excess of 10 percent for residuals of a 
fracture of the left fifth metatarsal, a duty to assist 
letter was issued in December 2001, but the VCAA notice 
letter of December 2003 is silent as to this claim.  

Accordingly, the Board concludes that both the duty to notify 
and the duty to assist provisions of VCAA are not met as to 
each of the two claims on appeal.  Notice of VCAA specific to 
each of the claims on appeal is needed in this appeal.  

VCAA's duty to assist requires significant further 
development.  At his Travel Board hearing, the veteran 
identified pertinent VA and private treatment for both his 
service-connected residuals of a fracture of the fifth 
metatarsal disability and with regard to his claim of service 
connection for a psychiatric disorder.  

The RO has made no attempt to obtain copies of these 
pertinent records, including VA treatment records from the VA 
medical facilities (VAMC) located in the Bronx and Brooklyn, 
New York from 1994 to 2001 (psychiatric treatment), including 
surgery records for hydrocephalus in July 2000, as well as 
the VAMC located in Charleston, South Carolina from November 
2001 to the present (for both a left foot insert in July 2004 
and psychiatric treatment), as well as St. Boniface Hospital 
(date unspecified), Elmhurst Hospital (1989), Hiddenbrooke, 
Baltimore, Maryland (date unspecified) and the Medical 
University of South Carolina, Charleston, South Carolina 
(MUSC) from November 2001.  

The veteran also indicated that in November 2004 a claim he 
had filed in 2000 was granted by the Social Security 
Administration (SSA).  

Although the veteran was afforded a VA psychiatric 
examination in January 2002, and a foot examination in March 
2002, the record was incomplete, as indicated above, at the 
time of those examinations.  Accordingly, more recent VA 
psychiatric and feet examinations should be conducted upon 
obtaining all outstanding treatment records.  

Under U.S.C.A. § 5103A(d)(1) (West 2002), obtaining a medical 
examination and medical opinion is necessary if there is 
competent medical evidence of a current disability and 
evidence that the disability may be associated with the 
claimant's active duty, but the record does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claims.  Appropriate examinations are 
necessary for the proper assessment of veterans' claims.  
38 U.S.C.A. § 5103A (West 2002).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).


In closing, the CAVC specifically mandated that a remand by 
the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268 
(1998).  The CAVC has indicated, moreover, that if the Board 
proceeds with final disposition of an appeal, and the remand 
orders have not been complied with, the Board, itself, errs 
in failing to ensure compliance. Id.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC issue a VCAA notice 
letter to the veteran, in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), Veterans Benefits Act of 
2003, Pub. L. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (codified at 
38 U.S.C.A. § 5103), specific to each 
claim on appeal.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate 
each of his claims on appeal.  He should 
be specifically advised that such 
supporting evidence would necessarily be 
competent medical opinion evidence, and 
he should be informed whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  He should be informed of 
the need to submit all pertinent evidence 
in his possession.  38 U.S.C.A. § 5103(a) 
and (b) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  The VBA AMC should contact the 
veteran and request that he clearly 
identify all healthcare providers, with 
dates of treatment and addresses, both VA 
and non-VA, inpatient and outpatient, who 
have treated him for any psychiatric or 
left fifth toe disorders since March 
1989.  He should be requested to complete 
and return the appropriate release forms 
so that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  

All outstanding VA treatment records from 
the VAMC's located in the Bronx and 
Brooklyn, New York, from 1994 to 2001, to 
include all psychiatric treatment and any 
neurosurgery records for July 2000 for 
hydrocephalus), as well as the VAMC 
located in Charleston, South Carolina 
from November 2001 to the present, 
specifically to include a left foot 
insert in July 2004 and psychiatric 
treatment from November 2001.  

The VBA AMC should also attempt to obtain 
specific dates of treatment, as well as 
authorization for the release of records, 
from St. Boniface Hospital (date 
unspecified), Elmhurst Hospital (1989), 
Hiddenbrooke, Baltimore, Maryland (date 
unspecified) and the Medical University 
of South Carolina, Charleston, South 
Carolina (MUSC) from November 2001 to the 
present.  

The VBA AMC should contact the Social 
Security Administration and request that 
agency to provide all documentation and 
medical records utilized in awarding 
disability benefits, to include the 
Administrative Law Decision granting the 
benefit.

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2) 
(2004).  

4.  Upon the completion of the above, the 
VBA AMC should arrange for a VA 
psychiatric examination of the veteran by 
a psychiatrist who has not previously 
seen him, to include on a fee basis if 
necessary, for the purpose of 
ascertaining the nature, extent of 
severity and etiology of any psychiatric 
disorder which may be present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  It is requested that 
the psychiatric examiner address the 
following medical issues: 

Is it at least as likely as not that any 
chronic acquired psychiatric disorder(s) 
found on examination is/are due to 
service on any basis, or if preexisting 
service, was aggravated thereby?  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of current nature and extent 
of severity of residuals of a fracture of 
the left fifth metatarsal.

The claims file, copies of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

(a) Do the service-connected residuals of 
a fracture of the left fifth metatarsal, 
or do they also involve the muscles and 
joint structure?

(b) Do the service-connected residuals of 
a fracture of the left fifth metatarsal 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil occupation?  

If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.

(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
residuals of a fracture of the left fifth 
metatarsal, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected residuals of a fracture of the 
left fifth metatarsal, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected residuals of a fracture of the 
left fifth metatarsal.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
residuals of a fracture of the left fifth 
metatarsal, and if such overlap exists, 
the degree to which the nonservice-
connected problem(s) creates functional 
impairment that may be dissociated from 
the impairment caused by the service-
connected residuals of a fracture of the 
left fifth metatarsal.  If the functional 
impairment created by the nonservice-
connected problem(s) cannot be 
dissociated, the examiner should so 
indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
an increased rating for residuals of a 
fracture of the left fifth metatarsal, 
and service connection for a psychiatric 
disorder.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims, and may result in 
their denial.  38 C.F.R. § 3.655 (2004).



                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


